Title: From Benjamin Franklin to Hugh Roberts, 9 August 1765
From: Franklin, Benjamin
To: Roberts, Hugh


Dear Friend,
London, Augt. 9. 1765
I wrote you lately that 20 Guineas was demanded by Kirk for engraving the Hospital Seal. I have since found a Man who will undertake it for 10, but I suppose will hardly do it so well. Let me know your Sentiments of this Expence.
A Friend in Paris has requested me to procure him two of our Pensilvania Fire Places. I wish you could get me a Couple of those that were cast by our Friend Grace, when the Moulds were good, and send them per next Ship. Mrs. Franklin will pay for them. As many People laid them aside, I hope this will not be difficult.
I thank you for your Friendly Visits to my little Family, which I begyou would continue, and give your Advice about the Finishing my Habitation, where I long to be, but cannot yet for sometime. Adieu, my dear Friend, and believe me ever Yours affectionately
B Franklin
Mr. H. Roberts
 
Addressed: To / Mr Hugh Roberts / Mercht / Philadelphia
Endorsed: Letter from B. Franklin dated London Augt. 9. 1765 recd Oct. 24th per Budden
